DETAILED ACTION
	The following action is in response to communications filed for application 16/324,688 on March 19, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is in condition for allowance, claims 7-9 have been rejoined, and the previous election/restriction has been withdrawn.  All of the claims have been considered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the planetary gear reduction device as claimed, and particularly including a coupling member coupling the front plate to the rear plate; and an output frame connected to the carrier to output the driving force, wherein the output frame is connected to a portion of a radially outer portion of the carrier, the portion being closer to the front plate than to the rear plate, wherein the carrier has a first region as an external force transmission path between the front pin support surfaces and the output frame, and a second region as the external force transmission path between the rear shaft support surfaces and the output frame, and a stiffness 2 AMENDMENT UNDER 37 C.F.R. § I 1 1Attorney Docket No.: Q245049 Appln. No.: 16/324,688 with respect to a twist force of the first region and a stiffness with respect to the twist 

Response to Arguments
With regard to the Beck ‘126 reference, Beck references the exact same paths (first and second load paths = the first and second paths claimed in the present application), but also discloses that the torsional rigidity is “slightly smaller” in one path over the other (paragraph 66).  Applicant claims the stiffness with respect to the twist force are equal in both paths.  
With regard to the Poulin ‘630 reference, the mounting pads 50 are located between the front and rear plates (integral part of the front plate and the rear plate; see Fig. 6).  The output frame 44 is connected to the pads 50 via legs 52.  Since the distance between the axle support holes 

    PNG
    media_image1.png
    679
    547
    media_image1.png
    Greyscale



Although the prior art discloses various ways to prevent twisting between respective carrier plates via structure and stiffness, the prior art does not disclose the stiffness with respect to the twist force of the specifically claimed regions as being equal. 
Applicant’s arguments have been considered and are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



April 6, 2021